DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 	Applicant's response, filed 13 December 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination and Claim Status
	Claims 1-37 have been cancelled.
	Claims 38-54 are examined in full herein.

Priority
	The instant application claims the benefit of domestic priority to US Provisional Application 62/423,755, filed 17 November 2016.  Priority is acknowledged for each of claims 38-54.
Claim Objections
The objection to Claim 50 is withdrawn in view of the claim amendments submitted herein.

Claim Interpretation
	The following interpretation is provided based on the terms that appear in the instant claims:
	1.  Abundance: Said term is interpreted under the BRI to mean the amount of data, as in sequence data, that appear in clustered bins and represent gene linkage groups and gene sub-family data.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-54 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited rejections herein are necessitated by claim amendment.  
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of treating a subject.
With respect to step (2A)(1) the claims are directed to abstract ideas and natural phenomenon.  
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).  The claims further include the natural correlation of microbial abundance and a pathological state of a subject.
The claim steps observed to be directed to abstract ideas are as follows: 
	Claim 38: “generating a database…comprising…clustering…measuring abundance in the sample of each gene linkage group clustered in each bin…measuring abundance in the sample of each gene sub-family…generating a metagenomic dataset comprising values indicating the measure of abundance of each gene linkage group…the measure of abundance of each gene sub-family…”; “determining, based on the measures of abundance of the gene linkage classifying the subject into a pathological states…”.
	Dependent claims 46-53 recite additional steps that further limit the judicial exceptions in independent claim 38 and as such, are further directed to abstract ideas and natural correlations.
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to use the generated data (done by conventional techniques) to perform mental operations of making a “determination” that is not defined beyond the interpretation of looking at data and making said determination.  Further, the data may be “classified” based on over-or-under-represented species or strains of bacteria and viruses, wherein under the BRI of the claims can also be a mental operation of placing data into various classifications.  There are no specifics as to the methodology involved in the claimed steps and thus, under the BRI, one could simply, for example, make a list of data with pen and paper.  Further with respect to “clustering” and “classification”, said techniques are akin to mathematical operations, as demonstrated in the Specification at, for example, [0048] which discloses use of a clustering algorithm.
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements that are not an abstract idea as follows:
Claim 38: “sequencing polynucleotides from a plurality of genomic regions” and “administering…a microbial composition”.  
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as “sequencing…to produce a library” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “administering a microbial composition” do not describe any specific microbes for administration other than generic recitation of those that “replace microbes found in abnormally low amounts in the microbial community”.  No parameters in the claims establish what is “abnormally low” or any indication of how, for example, the classification step (a judicial exception) is utilized to make said indication such that the administration step is meaningfully applied for “treating a subject”.  The claims are not directed to a specific subject or a specific microbial community or communities.  As such, the step of administering is generically applied and represents extra-solution activity.  None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
claims 39-45 and 54 further limit the additional claim elements and provide for limitations directed to the “data” as described above.  
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 38-54, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
In the instant application, the specification, for example, notes that biological data may be sequenced using routine and conventional techniques, such as high throughput sequencing technologies like MPSS, Polony sequencing, pyrosequencing etc… [0026].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to administering a microbial composition that replaces microbes in low abundance, the prior art to Quay (previously cited) teaches isolation and quantification of 16S ribosomal RNA and mRNA from a subject to determine a metagenomic profile and a metatrascriptomic profile, respectively [0012].  Said method further includes treatment of a patient by assessment of microbial imbalance and restoration or correction of said imbalance based on said microbiome profile that includes culture-conditioned formulations [0013].
	Dependent claims 39-54 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Response to Applicant’s Arguments
1.  Applicant states that the instant claims should be subject to the streamline analysis according to MPEP 2106.06(a) because “claim 38 is directed to a method that includes determining species or strains of bacteria and viruses in a metagenomic sample”.  Applicant states that claims 38 is directed to a different, new, and specific method of metagenomic analysis” and also states that “there are many ways to perform this [determining strains of bacteria and viruses] method. For example, the Nielsen et al. reference, cited by the Examiner, provides on such method”.
It is respectfully submitted that this is not persuasive.  Applicant has not provided any evidence to the “different and new” aspects of “determining species or strains of bacteria and viruses” and readily admits that the prior art achieves said outcome.  The claims herein are not specifically directed to any particular methods to make said “determination” other than “determining” and since there are many ways to do so, the claim step is interpreted, under the BRI, to include mental operation of merely making an assessment of the data and “determining” said species or strains using the data generated from the previous claim steps, which are also abstract ideas.  The Examiner has gone through the framework analysis above and maintains that the instant claims do, indeed, recite abstract ideas and that the additional elements of the claims fail to provide steps that integrate those ideas into a practical application and further fail to include step(s) that provide significantly more.  As such, the claims do not qualify for the streamline analysis.
2.  Applicant states that “claim 38 satisfies prong 2A(1) of the framework because it does not recite a mental process”.  Applicant further adds that several steps of claim 38 cannot i.e., (1) clustering sequence reads…into bins based on gene linkage groups…(2) measuring abundance of sequence reads in the binds [sic]; (3) generating datasets…; (4) determining species or strains of bacteria or viruses in the dataset; (5) determining which of these are over-or-under-represented…; (6) classifying a subject into a pathological states based on the previous determination”  Applicant lastly asserts that these steps cannot be practically performed by a human mind because the amount of data produced upon sequencing polynucleotides from a microbial community is simply too large for the human mind alone to perform the recited steps”.
This is not persuasive.  Firstly, the instant claims are in no way limited to a certain amount of data, and thus said argument is not persuasive.  For example, if one were to create a metagenomic database from sample that included only Mycoplasma genitalium (M. genitalium)  and Carsonella ruddii (C. ruddii) [a theoretical example of a microbial community] one would expect a rather low number of sequence reads, given the size of these very small genomes (M. genitalium comprising, for example, ~580kb).  These data gathering techniques for generating a metagenomic database by sequencing, known in the art and routine in nature, would generate the data for performing the abstract steps of the instant method.    As such, mentally performing the steps of the instant method that included “clustering” which indicates abundances based on binning, would be an abstract mental and/or mathematical exercise (theoretically, but within the BRI of the instant claims).
2.  Applicant states that “the particular method of binning sequence reads claimed…represents [a] unique way of solving the problem of identifying species and strains in metagenomic data…[an that] the Examiner has not shown how such steps represent ‘well-
This is not persuasive.  The steps to which Applicant points are, themselves, the judicial exceptions as outlined in the above rejections.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).  Thus, it is the additional elements that are assessed as directed to routine, non-conventional and/or well-understood steps.  It is maintained herein that steps directed to “sequencing” and “administering” are, in fact, routine, well-known and conventional, as described above.
3.  Applicant concludes that “the administration step is not ‘generic’” as now amended.
It is respectfully submitted that this is not persuasive.  It is maintained herein that the steps directed no to “administering to the subject a microbial composition that replaces microbes found in abnormally low amounts in the microbial community” does not represent a meaningful application of the recited judicial exceptions in the claim.  Firstly, the microbial composition can be any microbial composition, and thus is not specific.  The preceding claim step is directed to “classifying the subject into pathological state based on entities over-or-under-represented in the microbial community” wherein said classification step fails to be clearly defined in terms of how said classification is even implemented such that any pathological state would be assessed based on some sort of under-or-over-representation.  Further there is nothing in the administration step that ties said classification to any specific administration.  In contrast the instant claims, for example, the claims in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals (887 F.3d Vanda decision, the court noted that the claims were different from those in Mayo that were directed to a judicial exception because the claim in Mayo recited administering a thiopurine drug to a patient but the claim as a whole was not directed to the application of a drug to treat a particular disease… 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 38-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 38, step (c), is unclear given the amendments in claim step (b) to “determining, based on the measures of abundance of the gene linkage groups and gene subfamilies, distinct species or strains of bacteria and viruses over-represented or under-represented in the microbial community” because step (c) recites, “entities over-represented or under-represented” making it unclear if Applicant intends that the entities are, in fact, the “species or strains of bacteria and viruses” as recited in claim step (b) or some other “entities”.  For examination it is assumed that the distinct species or strains of bacteria and viruses that are over-represented or under-represented as determined from claim step (b)”.  Clarification through clearer claim language is requested.
Claim 38, as amended, recites, “(d) administering to the subject a microbial composition that replaces microbes found in abnormally low amounts in the microbial community”.  Firstly, there is insufficient antecedent basis in the claim for “microbes found in abnormally low amounts” as there are no previous claim steps directed to finding microbes in abnormally low amounts.  Rather, claim step (c) is directed to classification of the subject into a pathological state which is somehow based on entities over-represented or under-represented in the microbial community.  Claim step (c) does not include any actual detection of abnormally low amounts of any microbes.  Classification is used to indicate a pathological state, albeit it is not clear the connection between the classification and a pathological state.  That classification is based on (somehow) entities (assumingly “species or strains of bacteria and viruses”) over-represented or under-represented in the microbial community.  Again, there is no indication of any abnormally low amount of microbe or any detection of such so that one could even administer the appropriate composition to replace such microbe.  Clarification through clearer claim language is requested.  
Claim 38, step (d), as amended recites, “administering to the subject a microbial composition that replaces microbes found in abnormally low amounts…”  The term “abnormally low” is a relative phrase that is not defined in the instant claim to include a certain parameter or range that constitutes microbes that are “abnormal” or “low”. The instant Specification further fails to specifically define an “abnormally low” amount.  As such, the metes and bounds of what 
  
Claim Rejections - 35 USC § 103
	The outstanding rejections under 35 USC 103 are withdrawn in view of Applicant’s arguments and amendments made to the instant claims.  Specifically, the primary prior art reference to Nielsen et al. disclose identification and assembly of genomes in metagenomic samples without the use of reference genomes or genomes to overcome shortcomings when only using reference genomes for comparison, as outlined at page 822, col. 2 to page 823, col. 1 ( see also abstract), as previously described.  However, with respect to the techniques of binning intra-gene linkage groups as second bins and measuring abundances from first and second bins as defined by the calms, the prior art to Nielsen et al. in view of Quay et al. do not include said embodiments or fairly suggest such.  

Prior Art Made of Record as Pertinent to Applicant’s Disclosure
1.  Alneberg et al. (Nature Methods (2014) Vol. 11, No. 11:1144-1146 and Online Methods: 7 pages total) wherein Alneberg et al. disclose the CONCOCT software wherein construction of a synthetic mock metagenome data set of 64 samples, each sample comprising random paired-end reads from the same 41 genomes but with different relative frequencies was used for validation of said techniques. The frequencies were taken from true abundances of related organisms in 64 human fecal samples determined by 16S rRNA sequencing as part of the Human Microbiome Project.  Reads were then used to generate a co-assembly of all 64 samples giving contigs. A contig is a stretch of consensus sequence generated by overlapping reads. 
2.  Scholz et al. (Nature Methods (2016) Vol. 13, No. 5:435-438 and Online Methods:     8 pages total) wherein Scholz et al. disclose the PanPhlAn software tool that uses metagenomic data to achieve strain-level microbial profiling.  Scholz et al. fail to teach or fairly suggest the secondary binning, including gene sub-family clusters in a second bin as currently disclosed.

Conclusion 
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the 








/Lori A. Clow/Primary Examiner, Art Unit 1631